UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1716



RANDY L. THOMAS,

                                               Plaintiff - Appellant,

          versus


GRAHAM C. MULLEN,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cv-00231-FDW)


Submitted:   October 18, 2007              Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randy   L.   Thomas   appeals    the    district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.   Thomas    v.   Mullen,    No.   3:07-cv-00231-FDW

(W.D.N.C. June 19, 2007).          We grant leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -